Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 04/12/2021 claims, is as follows: Claims 1, 6, 20, and 22 have been amended; Claims 3, 5, 9-19 have been canceled; and claims 1-2, 4, 6-8, and 20-22 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-2, 4, 6-8, and 20-22 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “generate the microbubbles on the surfaces of both the electrode and the silicon ingot by the additive, during application of a DC pulse voltage above 25V and less than 100V, by the power supply, to the electrode and the wire, wherein the generated microbubbles cause a dielectric breakdown of the DIW and an increase in electric discharge frequency of the silicon ingot slicing apparatus, and
slice the silicon ingot by moving the wire in the first direction during the application of the DC pulse voltage, the DC pulse voltage generating the arc discharge between the silicon ingot and the wire, 
wherein an entirety of the silicon ingot is contained in the DIW: and wherein the microbubbles have an average particle diameter of 40 to 60 um and a volume of the microbubbles is between 5% and 30% a volume of the DIW” recited in claim 1; and “generate the microbubbles to surfaces of both the electrode and the silicon ingot by the nozzle assembly during application of a DC pulse voltage above 25V and less than 100V, by the power supply, to the electrode and the wire, wherein the generated microbubble cause a dielectric breakdown of the DIW and an increase in electric discharge frequency of the silicon ingot slicing apparatus, and 
slice the silicon ingot by moving the wire in the first direction during the application of the DC pulse voltage, the DC pulse voltage generating the arc discharge between the silicon ingot and the wire, wherein an entirety of the silicon ingot is contained in the DIW, and BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/APT/aptApplication No.: 15/584,481Docket No.: 6774-0222PUS1 Reply to Office Action of January 12, 2021Page 4 of 10 
wherein the microbubbles have an average particle diameter of 5 to 80 um and a volume of the microbubbles is between 5% and 30% a volume of the DIW.” recited in claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761